             Case 1:20-cv-01666-MKV Document 16-3 Filed 07/13/20 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IBE TRADE CORP., a Delaware corporation,
and ALEXANDER ROVT,

Plaintiffs,                                               CIVIL ACTION NO. 1:20-cv-0166 6
                                                                     (MKV)
v.
                                                             ORDER FOR ADMISSION
ALEXANDER ANATOLYEVICH DUBINSKY                                PRO HAC VICE FOR
and TELERADIOKOMPANIA “STUDIA 1+1”,                              GENE M. BURD
a Ukrainian limited liability company,

Defendants.

        The motion of Gene M. Burd (“Applicant”) for admission to practice Pro Hac Vice in the

above-captioned action is GRANTED.

        Applicant has declared that he is a member in good standing of the bar of the State of

New Jersey, Commonwealth of Pennsylvania, and District of Columbia, and that his contact

information is as follows:

        Gene M. Burd
        ARNALL GOLDEN GREGORY LLP
        1775 Pennsylvania Avenue NW, Suite 1000
        Washington, DC 20006
        Phone: 202-677-4048
        Fax: 202-677-4031
        gene.burd@agg.com

        Applicant having requested to appear pro hac vice for all purposes as counsel for

Defendant Teleradiokompania “Studia 1+1” in the above-entitled action.

        IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.




15201629v1
             Case 1:20-cv-01666-MKV Document 16-3 Filed 07/13/20 Page 2 of 2




Dated: ____________________                    ___________________________________




15201629v1
